 



Exhibit 10(r)
CDW SENIOR MANAGEMENT INCENTIVE PLAN
(As Amended and Restated Effective January 1, 2006)
I. Introduction
1.1 Purpose. The CDW Senior Management Incentive Plan (the “Plan”) of CDW
Computer Centers, Inc., an Illinois Corporation (the “Company”), is intended to
provide incentives to certain senior officers and managers of the Company and
its subsidiaries and affiliates and thereby advance the interests of the Company
by attracting and retaining senior officers and managers and motivating such
persons to act in the best interests of the Company’s stockholders.
1.2 Certain Definitions.
     “Agreement” shall mean the written agreement evidencing an award hereunder
between the Company and the recipient of such award.
     “Annual Incentive Award” shall mean a right, contingent upon the attainment
of specified Performance Measures within an Annual Incentive Period and
continued employment with the Company through the end of such Annual Incentive
Period, to receive payment in cash, in shares of Common Stock, including
restricted shares of Common Stock, in non-statutory stock options or in any
combination of the foregoing, reduced by the sum of all Quarterly Incentive
Awards received during such Annual Incentive Period.
     “Annual Incentive Period” shall mean a fiscal year of the Company.
     “Board” shall mean the Board of Directors of the Company.
     “Change in Control” shall have the meaning set forth in Section 3.6(b).
     “Code” shall mean the Internal Revenue Code of 1986, as amended.
     “Committee” shall mean the Committee designated by the Board, consisting of
two or more members of the Board, each of whom shall be an “outside director”
within the meaning of Section 162(m) of the Code.
     “Common Stock” shall mean the common stock, $.01 per value, of the Company.
     “Company” has the meaning specified in Section 1.1.
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
     “Fair Market Value” shall mean the closing transaction price of a share of
Common Stock as reported on The NASDAQ Stock Market on the date as of which such
value is being determined or, if there shall be no reported transaction for such
day, on the next preceding day for which a transaction was reported.

 



--------------------------------------------------------------------------------



 



     “Incentive Award” shall mean an Annual Incentive Award or a Quarterly
Incentive Award.
     “Incumbent Board” shall have the meaning set forth in Section 3.6(b)(2)
hereof.
     “Mature Shares” shall mean previously acquired shares of Common Stock for
which the holder thereof has good title, free and clear of all liens and
encumbrances, and which such holder either (i) has held for at least six months
or (ii) has purchased on the open market.
     “Participant” shall mean a senior officer or manager of the Company or a
Subsidiary who has been selected for participation in the Plan by the Committee.
     “Performance Measures” shall mean the criteria and objectives, established
by the Committee, which shall be satisfied or met during the applicable
Quarterly Incentive Period or Annual Incentive Period as a condition to the
holder’s receipt of the payment with respect to an Incentive Award. Such
criteria and objectives may include one or more of the following: operating
income, net income, earnings per share, the attainment by a share of Common
Stock of a specified Fair Market Value for a specified period of time, return to
stockholders (including dividends), return on equity, return on assets,
revenues, market share, cash flow, cost reduction goals or contribution margin,
or any combination of the foregoing. If the Committee desires that compensation
payable pursuant to any award subject to Performance Measures be “qualified
performance-based compensation” within the meaning of Section 162(m) of the
Code, the Performance Measures (i) shall be established by the Committee (A) no
later than 21 days after the beginning of the Quarterly Incentive Period (or
such other time designated by the Internal Revenue Service) in the case of a
Quarterly Incentive Award and (B) no later than 90 days after the beginning of
the Annual Incentive Period (or such other time designated by the Internal
Revenue Service) in the case of an Annual Incentive Award and (ii) shall satisfy
all other applicable requirements imposed under Treasury Regulations promulgated
under Section 162(m) of the Code, including the requirement that such
Performance Measures be stated in terms of an objective formula or standard.
     “Quarterly Incentive Award” shall mean a right, contingent upon the
attainment of specified Performance Measures within a Quarterly Incentive Period
and continued employment with the Company through the end of such Quarterly
Incentive Period, to receive payment in cash.
     “Quarterly Incentive Period” shall mean one quarter of the fiscal year of
the Company.
     “Subsidiary” shall have the meaning set forth in Section 1.4.
1.3 Administration. This Plan shall be administered by the Committee. The
Committee shall, subject to the terms of this Plan, select eligible persons for
participation in this Plan and determine the form, amount and timing of each
award to such persons, the time and conditions of payment of the award and all
other terms and conditions of the award. The Committee may, in its sole
discretion and for any reason at any time, subject to the requirements imposed
under Section 162(m) of the Code and regulations promulgated thereunder in the
case of an award

2



--------------------------------------------------------------------------------



 



intended to be qualified performance-based compensation, take action such that
all or a portion of the Quarterly Incentive Period or the Annual Incentive
Period applicable to any outstanding Incentive Award shall lapse, the
Performance Measures applicable to any outstanding Incentive Award shall be
deemed to be satisfied, the amount payable pursuant to such Incentive Award
shall be calculated based on performance through the date specified in such
action and such Incentive Award shall be payable in full. The Committee shall,
subject to the terms of this Plan, interpret this Plan and the application
thereof and establish rules and regulations it deems necessary or desirable for
the administration of this Plan. The Committee may impose, incidental to the
grant of an Incentive Award, conditions with respect to such grant, such as
limiting competitive employment or other activities. All such interpretations,
rules, regulations and conditions shall be final, binding and conclusive.
     The Committee may delegate some or all of its power and authority hereunder
to the Chairman of the Board and Chief Executive Officer (the “CEO”) or such
other executive officer of the Company as the Committee deems appropriate;
provided, however, that (i) the Committee may not delegate its power and
authority with regard to the grant of an award to any person who is a “covered
employee” within the meaning of Section 162(m) of the Code or who, in the
Committee’s judgment, is likely to be a covered employee at any time during the
period an award hereunder to such employee would be outstanding and (ii) the
Committee may not delegate its power and authority to the CEO or other executive
officers of the Company with regard to the selection for participation in this
Plan of an officer or other person subject to Section 16 of the Exchange Act or
decisions concerning the timing, price or an amount of an award to such officer
or other person.
     No member of the Board or Committee, and neither the CEO nor other
executive officer to whom the Committee delegates any of its power and authority
hereunder, shall be liable for any act, omission, interpretation, construction
or determination made in connection with this Plan in good faith, and the
members of the Board and the Committee and the CEO or other executive officer
shall be entitled to indemnification and reimbursement by the Company in respect
of any claim, loss, damage or expense (including attorneys’ fees) arising
therefrom to the full extent permitted by law, except as otherwise may be
provided in the Company’s Articles of Incorporation and/or By-Laws, and under
any directors’ and officers’ liability insurance that may be in effect from time
to time.
     A majority of the Committee shall constitute a quorum. The acts of the
Committee shall be either (i) acts of a majority of the members of the Committee
present at any meeting at which a quorum is present or (ii) acts approved in
writing by all of the members of the Committee without a meeting.
1.4 Eligibility. Participants in this Plan shall consist of such senior officers
and managers of the Company, its subsidiaries (individually a “Subsidiary” and
collectively the “Subsidiaries”) and its affiliates, as the Committee in its
sole discretion may select from time to time. For purposes of this Plan,
references to employment by the Company shall also mean employment by a
Subsidiary or an affiliate. The Committee’s selection of a person to participate
in this Plan at any time shall not require the Committee to select such person
to participate in this Plan at any other time.

3



--------------------------------------------------------------------------------



 



1.5 Shares Available. Subject to adjustment as provided in Section 3.5, 750,000
shares of Common Stock shall be available for grants of Common Stock, restricted
shares of Common Stock and/or non-statutory stock options under this Plan,
reduced by the sum of the aggregate number of shares of Common Stock which
become subject to outstanding options and outstanding stock awards. To the
extent that shares of Common Stock subject to an outstanding option or stock
award are not issued or delivered by reason of the expiration, termination,
cancellation or forfeiture of such award or by reason of the delivery or
withholding of shares of Common Stock to pay all or a portion of the exercise
price of an award, if any, or to satisfy all or a portion of the tax withholding
obligations relating to an award, then such shares of Common Stock shall again
be available under this Plan.
     Shares of Common Stock shall be made available from authorized and unissued
shares of Common Stock, or authorized and issued shares of Common Stock
reacquired and held as treasury shares or otherwise or a combination thereof.
II. Incentive Awards
2.1 Incentive Awards. The Committee may, in its discretion, grant Incentive
Awards to such eligible persons as may be selected by the Committee.
2.2 Terms of Incentive Awards. Incentive Awards shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of this Plan, as the Committee shall
deem advisable.
     (a) Amount of Incentive Award. The amount of an Incentive Award shall be
determined by the Committee; provided, however, that the maximum amount that may
be paid to any Participant under any Quarterly Incentive Award for any Quarterly
Incentive Period shall not exceed $750,000, and any Annual Incentive Award for
any Annual Incentive Period shall not exceed $3,000,000. In no event may the
aggregate amount paid to any Participant in respect of any fiscal year of the
Company under any Annual Incentive Award and under all Quarterly Incentive
Awards exceed $3,000,000.
     (b) Performance Measures. The Performance Measures applicable to a
Quarterly Incentive Award or an Annual Incentive Award shall be determined by
the Committee based upon the achievement during the applicable Quarterly
Incentive Period or Annual Incentive Period of the goals established by the
Committee.
     (c) Settlement of Quarterly Incentive Awards. Quarterly Incentive Awards
may be settled only in cash.
     (d) Settlement of Annual Incentive Awards. Annual Incentive Awards may be
settled in cash, in shares of Common Stock, including restricted shares of
Common Stock, in non-statutory stock options or in any combination of the
foregoing, as determined by the Committee in its sole discretion.

4



--------------------------------------------------------------------------------



 



          (1) Settlement in Common Stock. If an Annual Incentive Award, or a
portion thereof, is settled in shares of Common Stock, the Committee in its sole
discretion shall determine all the terms and conditions relating to the award of
shares of Common Stock, including any restrictions upon the transfer of such
shares of Common Stock. The number of shares of Common Stock awarded to a
participant in settlement of an Annual Incentive Award, or a portion thereof,
shall be equal to the dollar amount of the Annual Incentive Award, or a portion
thereof, to be paid in shares of Common Stock divided by the Fair Market Value
of a share of Common Stock as of the date of the award of such shares of Common
Stock.
          (2) Settlement in Restricted Stock. If an Annual Incentive Award, or a
portion thereof, is settled in restricted shares of Common Stock, such
restricted shares shall be subject to forfeiture if the Participant holding such
restricted shares does not remain continuously employed by the Company during
the restriction period. The Committee in its sole discretion shall determine all
of the terms relating to the restricted shares of Common Stock, including the
length of the restriction period. Unless otherwise determined by the Committee,
any Participant holding restricted shares of Common Stock shall have the rights
of a stockholder of the Company, including the right to vote and receive
dividends with respect to such restricted shares of Common Stock. The number of
restricted shares of Common Stock granted to a Participant in settlement of an
Annual Incentive Award, or a portion thereof, shall be equal to the dollar
amount of the Annual Incentive Award, or portion thereof, to be paid in
restricted shares of Common Stock divided by the Fair Market Value of a share of
Common Stock as of the date of grant of such restricted shares of Common Stock.
          (3) Settlement in Non-Statutory Stock Options. If an Annual Incentive
Award, or a portion thereof, is settled by means of the grant of a non-statutory
stock option, the Committee shall determine the number of shares of Common Stock
subject to such stock option, the related exercise price per share of Common
Stock, the period during which the stock option may be exercised, whether the
stock option shall become exercisable in cumulative or non-cumulative
installments and in part or in full at any time, the extent of the restrictions
upon transfer of the stock option and all other terms and conditions applicable
thereto. The number of shares of Common Stock subject to non-statutory stock
options granted in settlement of an Annual Incentive Award, or a portion
thereof, shall be equal to the dollar amount of the Annual Incentive Award, or a
portion thereof, to be settled by means of the grant of a stock option, divided
by an amount equal to the difference between the exercise price per share of
Common Stock designated by the Committee with respect to such stock option and
the Fair Market Value of a share of Common Stock as of the date of grant of such
stock option. To the extent necessary for an award to be qualified
performance-based compensation under Section 162(m) of the Code and the
regulations thereunder, the maximum number of shares of Common Stock with
respect to which options may be granted under this Plan during any fiscal year
to any Participant shall be 100,000, subject to adjustment as provided in
Section 3.5.
2.3 Termination of Employment or Service. All of the terms relating to the
satisfaction of Performance Measures and the termination of a Quarterly
Incentive Period or an Annual Incentive Period, or any cancellation or
forfeiture of an Incentive Award upon a termination of employment with the
Company of the holder of such Incentive Award, whether by reason of

5



--------------------------------------------------------------------------------



 



disability, retirement, death or other termination, shall be determined by the
Committee. Notwithstanding anything herein to the contrary, in furtherance of
this Plan’s objective of retaining senior officers and managers of the Company,
an Incentive Award shall not accrue on a pro rata basis and shall not become
earned in any amount or to any extent unless and until a Participant has been
employed by the Company throughout the entire applicable incentive period, at
which time the Incentive Award will become earned in its entirety, subject to
the Committee’s certification that the Performance Measures applicable to such
Incentive Award have been satisfied.
III. General
3.1 Effective Date and Term of Plan. This Plan, as amended and restated as set
forth herein, shall become effective as of January 1, 2006, and shall apply to
all awards granted after such effective date and to all awards outstanding as of
such effective date. This Plan shall terminate as of January 1, 2010, unless
earlier terminated by the Board.
3.2 Amendments. The Board may amend this Plan as it shall deem advisable,
subject to any requirement of stockholder approval required by applicable law,
rule or regulation, including Section 162(m) of the Code; provided, however,
that no amendment shall be made without stockholder approval if such amendment
would (a) increase the maximum number of shares of Common Stock available under
this Plan (subject to Section 3.5) or (b) extend the term of this Plan. No
amendment may impair the rights of a holder of an outstanding Incentive Award
without the consent of such holder.
3.3 Non-Transferability of Awards. No Incentive Award and, unless otherwise
specified in the Agreement relating thereto, no shares of Common Stock,
restricted shares of Common Stock or stock options received in payment of an
Annual Incentive Award, shall be transferable other than by will, the laws of
descent and distribution or pursuant to beneficiary designation procedures
approved by the Company. Each Incentive Award may be settled during the holder’s
lifetime only by the holder or the holder’s legal representative or similar
person. No Incentive Award may be sold, transferred, assigned, pledged,
hypothecated, encumbered or otherwise disposed of (whether by operation of law
or otherwise) or be subject to execution, attachment or similar process. Upon
any attempt to so sell, transfer, assign, pledge, hypothecate, encumber or
otherwise dispose of any such award, such award and all rights thereunder shall
immediately become null and void.
3.4 Restrictions on Shares. Each award made hereunder shall be subject to the
requirement that if at any time the Company determines that the listing,
registration or qualification of the shares of Common Stock subject to such
award upon any securities exchange or under any law, or the consent or approval
of any governmental body, or the taking of any other action is necessary or
desirable as a condition of, or in connection with, the exercise or settlement
of such award or the delivery of shares thereunder, such award shall not be
exercised or settled and such shares shall not be delivered unless such listing,
registration, qualification, consent, approval or other action shall have been
effected or obtained, free of any conditions not acceptable to the

6



--------------------------------------------------------------------------------



 



Company. The Company may require that certificates evidencing shares of Common
Stock delivered pursuant to any award made hereunder bear a legend indicating
that the sale, transfer or other disposition thereof by the holder is prohibited
except in compliance with the Securities Act of 1933, as amended, and the rules
and regulations thereunder.
3.5 Adjustment. In the event of any stock split, stock dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off or other similar change in capitalization or
event, or any distribution to holders of Common Stock other than a regular cash
dividend, the number and class of securities available under this Plan, the
maximum number and class of securities with respect to which options may be
granted during any fiscal year to any person, the number and class of securities
subject to each outstanding option and the purchase price per security and the
number and class of securities subject to each outstanding restricted stock
award shall be appropriately adjusted by the Committee, such adjustments to be
made in the case of outstanding options without an increase in the aggregate
purchase price. The decision of the Committee regarding any such adjustment
shall be final, binding and conclusive. If any such adjustment would result in a
fractional security being (a) available under this Plan, such fractional
security shall be disregarded, or (b) subject to an award under this Plan, the
Company shall pay the holder of such award, in connection with the first
vesting, exercise or settlement of such award in whole or in part occurring
after such adjustment, an amount in cash determined by multiplying (i) the
fraction of such security (rounded to the nearest hundredth) by (ii) the excess,
if any, of (A) the Fair Market Value on the vesting, exercise or settlement date
over (B) the exercise, if any, of such award.
3.6 Change in Control.
     (a) (1) Notwithstanding any provision in this Plan or any Agreement, in the
event of a Change in Control pursuant to Section (b)(3) or (4) below in
connection with which the holders of Common Stock receive shares of common stock
that are registered under Section 12 of the Exchange Act, (i) all outstanding
stock options shall immediately become exercisable in full, (ii) the restriction
period applicable to any outstanding restricted stock previously granted shall
lapse, (iii) the Performance Measures applicable to any outstanding Incentive
Award shall be deemed to be satisfied, the amount payable pursuant to such
Incentive Award shall be calculated based on performance through the date of the
Change in Control and such Incentive Award shall become payable in full and
(iv) there shall be substituted for each share of Common Stock available under
this Plan, whether or not then subject to an outstanding award, the number and
class of shares into which each outstanding share of Common Stock shall be
converted pursuant to such Change in Control. In the event of any such
substitution, the purchase price per share in the case of a stock option shall
be appropriately adjusted by the Board, as constituted prior to such Change in
Control (whose determination shall be final, binding and conclusive), such
adjustments to be made in the case of outstanding stock options without an
increase in the aggregate purchase price.
     (2) Notwithstanding any provision in this Plan or any Agreement, in the
event of a Change in Control pursuant to Section (b)(1) or (2) below, or in the
event of a Change in Control

7



--------------------------------------------------------------------------------



 



pursuant to Section (b)(3) or (4) below in connection with which the holders of
Common Stock receive consideration other than shares of common stock that are
registered under Section 12 of the Exchange Act, then (i) each outstanding share
of restricted stock shall be surrendered to the Company by the holder thereof,
and be immediately canceled by the Company, and the holder thereof shall
receive, within ten days of the occurrence of such Change in Control, a cash
payment from the Company in an amount equal to the number of shares of Common
Stock then subject to such restricted stock award, multiplied by the greater of
(A) the highest per share price offered to stockholders of the Company in any
transaction whereby the Change in Control takes place or (B) the Fair Market
Value of a share of Common Stock on the date of occurrence of the Change in
Control and (ii) the Board, as constituted prior to such Change in Control, may
in its discretion require either (x) that each outstanding option be surrendered
to the Company by the holder thereof and be immediately canceled by the Company,
and that the holder receive, within ten days of the occurrence of such Change in
Control, a cash payment from the Company in an amount equal to the number of
shares of Common Stock then subject to such stock option, multiplied by the
excess, if any, of the greater of (A) the highest per share price offered to
stockholders of the Company in any transaction whereby the Change in Control
takes place or (B) the Fair Market Value of a share of Common Stock on the date
of occurrence of the Change in Control, over the purchase price per share of
Common Stock subject to the stock option or (y) that each outstanding stock
option immediately become exercisable in full and that shares of capital stock
of the surviving corporation in such Change in Control, or a parent corporation
thereof, be substituted for some or all of the shares of Common Stock available
under this Plan, whether or not then subject to an outstanding option. In the
event of any such substitution under subsection (y) hereof, the purchase price
per share in the case of a stock option shall be appropriately adjusted by the
Board, as constituted prior to such Change in Control (whose determination shall
be final, binding and conclusive), such adjustments to be made in the case of
outstanding stock options without an increase in the aggregate purchase price.
The Company may, but is not required to, cooperate with any person who is
subject to Section 16 of the Exchange Act to assure that any cash payment in
accordance with the foregoing to such person is made in compliance with
Section 16 and the rules and regulations thereunder.
     (b) “Change in Control” shall mean:
     (1) the acquisition by any individual, entity or group (a “Person”),
including any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act , of beneficial ownership within the meaning of Rule 13d-3
promulgated under the Exchange Act, of both (x) 25% or more of the combined
voting power of the then outstanding securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”) and (y) combined voting power of the Outstanding Company Voting
Securities equal to or in excess of the combined voting power of the Outstanding
Company Voting Securities held by the Krasny Family (as hereinafter defined);
excluding, however, the following: (A) any acquisition directly from the Company
or any member of the Krasny Family (excluding any acquisition resulting from the
exercise of an exercise, conversion or exchange privilege unless the security
being so exercised, converted or exchanged was acquired directly from the
Company or from any member of the Krasny Family), (B) any acquisition by the
Company, any member of the Krasny Family or any group that includes a member of
the Krasny

8



--------------------------------------------------------------------------------



 



Family, (C) any acquisition by an employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company, or (D) any acquisition by any corporation pursuant to a reorganization,
merger or consolidation involving the Company, if, immediately after such
reorganization, merger or consolidation, each of the conditions described in
clauses (i), (ii) and (iii) of subsection (3) of this Section 3.6(b) shall be
satisfied, provided that, for purposes of clause (B), if any Person (other than
the Company or any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or any
member of the Krasny Family) shall, by reason of an acquisition of Outstanding
Company Voting Securities by the Company, become the beneficial owner of both
(x) 25% or more of the Outstanding Company Voting Securities and (y) combined
voting power of the Outstanding Company Voting Securities equal to or in excess
of the combined voting power of the Outstanding Company Voting Securities held
by the Krasny Family, and such Person shall, after such acquisition of
Outstanding Company Voting Securities by the Company, become the beneficial
owner of any additional Outstanding Company Voting Securities and such
beneficial ownership is publicly announced, such additional beneficial ownership
shall constitute a Change in Control;
     (2) individuals who, as of the date of approval of this Plan by the
stockholders of the Company, constitute the Board (the “Incumbent Board”) cease
for any reason to constitute at least a majority of such Board; provided,
however, that any individual who becomes a director of the Company subsequent to
the date of approval of this Plan by the stockholders of the Company whose
election, or nomination for election by the Company’s stockholders, was approved
by the vote of at least a majority of the directors then comprising the
Incumbent Board shall be deemed a member of the Incumbent Board; and provided
further, that no individual who was initially elected as a director of the
Company as a result of an actual or threatened solicitation by a person or group
for the purpose of opposing a solicitation by any other person or group with
respect to the election or removal of directors, or any other actual or
threatened solicitation of proxies or consents by or on behalf of any Person
other than the Board shall be deemed a member of the Incumbent Board;
     (3) consummation of a reorganization, merger or consolidation unless, in
any such case, immediately after such reorganization, merger or consolidation,
(i) more than 50% of the combined voting power of the then outstanding
securities of the corporation resulting from such reorganization, merger or
consolidation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals or entities who were the beneficial owners, respectively, of the
Outstanding Company Voting Securities immediately prior to such reorganization,
merger or consolidation, (ii) no Person (other than the Company, any employee
benefit plan (or related trust) sponsored or maintained by the Company or the
corporation resulting from such reorganization, merger or consolidation (or any
corporation controlled by the Company) and any Person which beneficially owned,
immediately prior to such reorganization, merger or consolidation, directly or
indirectly, 25% or more of the Outstanding Company Voting Securities)
beneficially owns, directly or indirectly, both (x) 25% or more of the combined
voting power of the then outstanding securities of such corporation entitled to
vote generally in the election of directors and (y) combined voting power of the
then outstanding securities of such corporation equal to or in excess of the
combined

9



--------------------------------------------------------------------------------



 



voting power of the then outstanding securities of such corporation held by the
Krasny Family and (iii) at least a majority of the members of the board of
directors of the corporation resulting from such reorganization, merger or
consolidation were members of the Incumbent Board at the time of the execution
of the initial agreement or action of the Board providing for such
reorganization, merger or consolidation; or
     (4) consummation of (i) a plan of complete liquidation or dissolution of
the Company or (ii) the sale or other disposition of all or substantially all of
the assets of the Company other than to a corporation with respect to which,
immediately after such sale or other disposition, (A) more than 50% of the
combined voting power of the then outstanding securities thereof entitled to
vote generally in the election of directors is then beneficially owned, directly
or indirectly, by all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Voting
Securities immediately prior to such sale or other disposition, (B) no Person
(other than the Company, any employee benefit plan (or related trust) sponsored
or maintained by the Company or such corporation (or any corporation controlled
by the Company) and any Person which beneficially owned, immediately prior to
such sale or other disposition, directly or indirectly, 25% or more of the
Outstanding Company Voting Securities) beneficially owns, directly or
indirectly, both (x) 25% or more of the combined voting power of the then
outstanding securities thereof entitled to vote generally in the election of
directors and (y) combined voting power of the then outstanding securities
thereof equal to or in excess of the combined voting power of the then
outstanding securities thereof held by the Krasny Family and (C) at least a
majority of the members of the board of directors thereof were members of the
Incumbent Board at the time of the execution of the initial agreement or action
of the Board providing for such sale or other disposition.
     (c) “Krasny Family” shall mean Michael P. Krasny, Janet Krasny, any
descendant of Michael P. Krasny or Janet Krasny or the spouse of any such
descendant (collectively, the “Krasny Family Group”), any trust, partnership or
other entity for the benefit of any member of the Krasny Family Group, the
estate of any member of the Krasny Family Group or any charitable organization
established by any member of the Krasny Family Group.
3.7 Tax Withholding. The Company shall have the right to withhold any Federal,
state, local or other taxes that may be required to be withheld in connection
with an Incentive Award. With respect to any portion of an Annual Incentive
Award that is paid in Common Stock, in restricted shares of Common Stock or as a
non-statutory stock option, the Company shall have the right to require, prior
to the issuance or delivery of any shares of Common Stock, payment by the holder
of such award of any federal, state, local or other taxes which may be required
to be withheld or paid in connection with such portion of an Annual Incentive
Award. An Agreement may provide that (i) the Company shall withhold whole shares
of Common Stock which would otherwise be delivered to a holder, having an
aggregate Fair Market Value determined as of the date the obligation to withhold
or pay taxes arises in connection with an award (the “Tax Date”), or withhold an
amount of cash which would otherwise be payable to a holder, in the amount
necessary to satisfy any such obligation or (ii) the holder may satisfy any such
obligation by any of the following means: (A) a cash payment to the Company,
(B) delivery (either actual delivery or by attestation procedures established by
the Company) to the Company of Mature Shares

10



--------------------------------------------------------------------------------



 



having an aggregate Fair Market Value, determined as of the Tax Date, equal to
the amount necessary to satisfy any such obligation, (C) authorizing the Company
to withhold whole shares of Common Stock which would otherwise be delivered
having an aggregate Fair Market Value, determined as of the Tax Date, or
withhold an amount of cash which would otherwise be payable to a holder, equal
to the amount necessary to satisfy any such obligation, (D) in the case of the
exercise of an option, a cash payment by a broker-dealer acceptable to the
Company to whom the optionee has submitted an irrevocable notice of exercise or
(E) any combination of (A), (B) and (C), in each case to the extent set forth in
the Agreement relating to the award; provided, however, that the Company shall
have sole discretion to disapprove of an election pursuant to any of clauses
(ii)(B)-(E). Shares of Common Stock to be delivered or withheld may not have an
aggregate Fair Market Value in excess of the amount determined by applying the
minimum statutory withholding rate. Any fraction of a share of Common Stock,
which would be required to satisfy such an obligation, shall be disregarded and
the remaining amount due shall be paid in cash by the holder.
3.8 No Right of Participation or Employment. No person shall have any right to
participate in this Plan. Neither this Plan nor any award made hereunder shall
confer upon any person any right to continued employment by the Company, any
Subsidiary or any affiliate of the Company or affect in any manner the right of
the Company, any Subsidiary or any affiliate of the Company to terminate the
employment of any person at any time without liability hereunder.
3.9 Governing Law. This Plan, each award hereunder, and all determinations made
and actions taken pursuant thereto, to the extent not otherwise governed by the
Code or the laws of the United States, shall be governed by the laws of the
State of Illinois and construed in accordance therewith without giving effect to
principles of conflicts of laws.

11